Citation Nr: 1734271	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  15-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a left knee anterior cruciate ligament tear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from March 1951 to March 1953.  He was awarded the Bronze Star and was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in River Junction, Vermont.  Jurisdiction has since transferred to the RO in Boston, Massachusetts.  By correspondence, the Veteran withdrew his prior request for a hearing.  

It appears that a claim for service connection for a knee disability was filed in April 1998.  In correspondence dated in September 1998, the Boston RO noted that the Veteran had filed an original compensation claim for benefits.  The letter requested that the Veteran submit a VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  It does not appear that the Veteran submitted the VA Form 21-526 in 1998, nor does it appear that this claim was adjudicated in 1998.  Consequently, although the November 2013 rating decision indicates that the claims for entitlement to service connection for a right knee disability and bilateral hearing loss were reopened claims, the Board will adjudicate the claims on a de novo basis on the merits, rather than as a petition to reopen.

In November 2016, the Board remanded the Veteran's claim to obtain a VA examination regarding the Veteran's right knee disorder.  Upon reviewing the development since that time, the Board will broaden the claim to service connection for a right knee disorder, to include as secondary to service-connected residuals of a left knee anterior cruciate ligament tear.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for residuals of a left knee anterior cruciate ligament tear.  A February 2017 VA medical opinion indicated that the Veteran's "history of an ACL injury . . . may have caused [him] to overuse the right knee to protect the left knee during service and thereafter, resulting in secondary cumulative trauma to the knee."  A medical opinion stated in terms of "may have" is insufficient to establish nexus.  See Bostwain v. West, 11 Vet. App. 124 (1998).  An addendum medical opinion is required.  

VA treatment records to February 7, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 8, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from February 8, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:  

a. Whether the Veteran has any current or previously-diagnosed right knee disorder; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed right knee disorder was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed right knee disorder that (i) is proximately due to the Veteran's service-connected residuals of a left knee anterior cruciate ligament tear or (ii) was aggravated by the Veteran's service-connected residuals of a left knee anterior cruciate ligament tear.

In reaching these opinions, the examiner should consider the February 2017 VA medical examination and opinion.     

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


